        Case 3:19-cv-03929-RS Document 1 Filed 07/08/19 Page 1 of 4


 1   LAWRENCE J. HILTON (Bar No. 156524)
     lhilton@onellp.com
 2   OSCAR M. OROZCO-BOTELLO (Bar No. 313104)
     oobotello@onellp.com
 3   ONE LLP
     4000 MacArthur Boulevard
 4   East Tower, Suite 500
     Newport Beach, California 92660
 5   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 6
     Attorneys for Defendants
 7   G FARMALABS LIMITED; ATANACHI
     GONZALEZ; NICOLE GONZALEZ AKA
 8   NICOLE ALVAREZ; G FARMALABS DHS, LLC;
     GFBRANDS, INC.; FINKA DISTRIBUTION, INC.;
 9   G FARMALABS WA, LLC,; GOYA VENTURES,
     LLC
10
11                      UNITED STATES DISTRICT COURT
12              FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
     MENTOR CAPITAL, INC., a                 Case No. 3:19-cv-3929
14   Delaware corporation, and MENTOR
     PARTNER I, LLC, a California limited    NOTICE OF REMOVAL
15   liability company,
                                             (Removed from the Superior Court of
16              Plaintiffs,                  the County of Marin, Case. No.
                                             18CHCP00031)
17        v.
                                             State Court Action filed: May 28,
18   G FARMALABS LIMITED, a Nevada           2019
     corporation, ATANACHI
19   GONZALEZ, an individual, NICOLE
     GONZALEZ, an individual aka
20   NICOLE ALVAREZ, G
     FARMALABS DHS, LLC, a California
21   limited liability company,
     GFBRANDS, INC., a Nevada
22   corporation fka G FARMABRANDS,
     INC., FINKA DISTRIBUTION, INC.,
23   a California corporation, G
     FARMALABS WA, LLC, a
24   Washington limited liability company,
     GOYA VENTURES, LLC, a California
25   limited liability company, and DOES 1
     through 50, inclusive,
26
                 Defendants.
27
28

                                 NOTICE OF REMOVAL               Case No. 3:19-cv-3929
           Case 3:19-cv-03929-RS Document 1 Filed 07/08/19 Page 2 of 4


 1          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
 2   THE NORTHERN DISTRICT OF CALIFORNIA:
 3          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, and
 4   1446, Defendants G FARMALABS LIMITED, ATANACHI GONZALEZ,
 5   NICOLE GONZALEZ AKA NICOLE ALVAREZ, G FARMALABS DHS, LLC,
 6   GFBRANDS, INC., FINKA DISTRIBUTION, INC., G FARMALABS WA, LLC,
 7   and GOYA VENTURES, LLC hereby remove to this Court the state court action
 8   described below.
 9   I.     BACKGROUND
10          1.    This case was commenced by the filing of a complaint (the “State
11   Court Complaint”) in Marin County Superior Court on May 28, 2019. Defendants
12   first received a copy of the State Court Complaint on June 10, 2019.
13          2.    The State Court Complaint alleges a cause of action against all
14   Defendants for “Civil Rico” under 18 U.S.C. section 1964.
15   II.    REMOVAL REQUIREMENTS AND JURISDICTION
16          3.    Removal is timely pursuant to 28 U.S.C. § 1446(b)(1) because this
17   Notice of Removal was filed “within 30 days after the receipt by the defendant,
18   through service or otherwise, of a copy of the initial pleading setting forth the claim
19   for relief upon which such action or proceeding is based . . . .”
20          4.    All Defendants have joined in this Notice of Removal. 28 U.S.C.
21   §1446(b)(2)(A).
22          5.    Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly serve a
23   copy of this Notice on counsel for Plaintiff and will file a copy of this Notice with
24   the Clerk of the Superior Court for the County of the State of California, County of
25   Marin.
26          6.    A true and correct copy of the pleadings in the State Court Action are
27   attached hereto as Exhibit A.
28
                                                2
                                     NOTICE OF REMOVAL                   Case No. 3:19-cv-3929
            Case 3:19-cv-03929-RS Document 1 Filed 07/08/19 Page 3 of 4


 1   III.    BASIS FOR REMOVAL
 2           7.    28 U.S.C. § 1441(a) provides that “any civil action brought in a State
 3   court of which the district courts of the United States have original jurisdiction, may
 4   be removed by the defendant or the defendants, to the district court of the United
 5   States for the district and division embracing the place where such action is
 6   pending.”
 7           8.    The State Court Complaint alleges a cause of action under the Federal
 8   Civil RICO statute, 18 U.S.C. § 1964(c). See State Court Complaint ¶¶ 132-134.
 9           9.    The district courts of the United States have original jurisdiction over
10   Civil RICO actions under 28 U.S.C. § 1331. See Churchill Village, L.L.C. v.
11   General Electric, 361 F.3d 566, 573-575 (9th Cir. 2004) (finding that RICO claims
12   establish federal question jurisdiction without expressing any opinion as to the
13   likelihood of success on the claims). The Superior Court of California, County of
14   Marin, is located within this District and Division. Venue is thus proper under 28
15   U.S.C. § 1441(a).
16
     Dated: July 8, 2019                     ONE LLP
17
18                                           By:
19                                                 Lawrence J. Hilton
                                                   Oscar M. Orozco-Botello
20
                                             Attorneys for Defendants
21                                           G FARMALABS LIMITED; ATANACHI
                                             GONZALEZ; NICOLE GONZALEZ aka
22                                           NICOLE ALVAREZ; G FARMALABS
                                             DHS, LLC; GFBRANDS, INC.; FINKA
23                                           DISTRIBUTION, INC.; G FARMALABS
                                             WA, LLC,; GOYA VENTURES, LLC
24
25
26
27
28
                                                3
                                      NOTICE OF REMOVAL                  Case No. 3:19-cv-3929
           Case 3:19-cv-03929-RS Document 1 Filed 07/08/19 Page 4 of 4


 1                                  PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF ORANGE
 3         I am employed in the County of Orange, State of California. I am over the
     age of 18 and not a party to the within action; my business address is 4000
 4   MacArthur Boulevard, East Tower, Suite 500, Newport Beach, California 92660.
 5         On July 8, 2019, I caused to be served the following document(s) to the
     address(es) and by the method of service described below:
 6
                                  NOTICE OF REMOVAL
 7
     Paul David Marotta
 8   Megan Jeanne
     THE CORPORATE LAW GROUP
 9   1342 Rollins Road
     Burlingame, CA 94010
10   Telephone: (650) 227-8000
     Facsimile: (650) 227-8001
11   Email:      paul@tclg.com
                 megan@tclg.com
12
     Attorneys for Plaintiffs
13   MENTOR CAPITAL, INC. and
     MENTOR PARTNER I, LLC
14
15   [X]    (BY E-MAIL)
16   [X]    (BY MAIL) I am “readily familiar” with the firm’s practice for collection and
            processing correspondence for mailing. Under that practice it would be
17          deposited with the U.S. Postal Service on that same day with postage thereon
            fully prepaid at Newport Beach, California in the ordinary course of business.
18          I am aware that on motion of the party served, service is presumed invalid if
            postal cancellation date or postage meter date is more than one day after date
19          of deposit for mailing an affidavit.
20          I declare under penalty of perjury under the laws of the State of California
     that the above is true and correct.
21
            Executed on July 8, 2019 at Newport Beach, California.
22
23
24
25
26
27
28
                                                   4
                                      PROOF OF SERVICE                   Case No. 3:19-cv-3929
